Case: 13-15475    Date Filed: 06/13/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                         __________________________

                                No. 13-15475
                            Non-Argument Calendar
                         __________________________

                       D.C. Docket No. 1:13-cv-00243-SCJ



FIRST CITIZENS BANK & TRUST COMPANY,

                                                                  Plaintiff-Appellee,
                                      versus

MARIAN HUNTER,
                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________
                                (June 13, 2014)

Before WILSON, ANDERSON, and COX, Circuit Judges.

PER CURIAM:


      Marian Hunter (the Defendant) appeals, presenting two issues.              She

contends: (1) that the district court erred in remanding this diversity case to the
              Case: 13-15475    Date Filed: 06/13/2014   Page: 2 of 2


DeKalb County Superior Court based upon defects in the removal procedure; and

(2) that the district court abused its discretion in awarding attorneys’ fees

($2,240.00) to First Citizens Bank & Trust Company (the Plaintiff).

      As to the first issue, a three-judge panel of this court has entered an order

dismissing this appeal of the remand order because this court lacks jurisdiction to

review the order. See 28 U.S.C. §1447(d) (“An order remanding a case to the State

Court from which it was removed is not reviewable on appeal.”). While this panel

has the right to alter, amend or vacate this order under 11th Cir. R. 27-1(g), we

decline to do so.

      As to the second issue, we conclude that the district court did not abuse its

discretion in the fee award pursuant to 28 U.S.C. § 1447(c) because the court did

not err in the conclusion that the removal was objectively unreasonable.

      The appeal of the remand order stands DISMISSED for lack of our

jurisdiction to review it. The award of attorneys’ fees is AFFIRMED.




                                         2